DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/089155, filed on 9/27/2018.
Specification
Applicant is reminded that content of the Specification should include cross-references to related applications (see 37 CFR and MPEP § 211 et seq.).

Claim Objections
Claim 9 is objected to because of the following informalities:  the claim contains a grammatical error.  Apparently the phrase “to connect” should read “connects” or “is connected”.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
control device…for remote control of the construction tool in claim 2; and
means for propulsion in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Upon review of applicant’s disclosure as originally filed, the corresponding structure which performs the remote control appears to be a central processing unit (CPU), microcontroller, Digital Signal Processor (DSP) and equivalents thereof.  The corresponding structure which performs the propulsion appears to be electrical motors to pivot and/or rotate the wheels, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the servicing request" in line 4.  There is insufficient antecedent basis for this limitation in the claim because the claims do not introduce a servicing request.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8 , 14, 16, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2002/0138936), and further in view of Brotto et al. (US 2010/0199453).
Regarding Claim 1:  Takeuchi teaches a system comprising: 
an automated vacuum cleaner (Fig. 1, element 1); and 
a tool (element 7) comprising a wireless transmitter [0027] and a location sensor (element 7 is a position indicator means), 

Takeuchi does not expressly disclose that the tool is a construction tool comprising a controller, wireless transmitter, a sensor, and configured to control the wireless transmitter to transmit a location of the construction tool to the automated vacuum cleaner to enable relocation of the automated vacuum cleaner based on the location of the vacuum cleaner.  However, Brotto teaches a system comprising a vacuum cleaner and a construction tool (see abstract). Brotto’s system employs the vacuum cleaner at a location of the construction tool to remove particles generated by the use of the construction tool [0023].  Brotto also teaches that a signal from a wireless transmitter of the tool is sent by a controller to the vacuum cleaner to activate the vacuum cleaner [0023-0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takeuchi with a tool that is a construction tool and comprising a wireless transmitter and controller to transmit a location of the construction tool to the vacuum cleaner to cause the cleaner to relocate to facilitate servicing of the construction tool, as suggested by Brotto.
Regarding Claim 2:  Takeuchi and Brotto teach the elements of Claim 1, as discussed above.  Though Takeuchi does not expressly disclose a server, Brotto further teaches a server to wirelessly communicate with the vacuum cleaner and construction tool [0024].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takeuchi with a server in order to communicate with the vacuum cleaner and construction tool, as in Brotto.

Regarding Claim 8:  Takeuchi teaches a method for operating a system for automated servicing of an area by an automated vacuum cleaner, the system comprising a tool (element 7) and the automated vacuum cleaner (element 1), the method comprising:
transmitting a wireless signal comprising a servicing request by the tool [0027, 0035];
receiving the wireless signal comprising the servicing request by the automated vacuum cleaner [0033];
determining, by a vacuum cleaner controller of the automated vacuum cleaner, a relative location based on a location of the tool in relation to a location of the vacuum cleaner by analyzing the servicing request [0033]; and 
relocating, by the vacuum cleaner controller, the automated vacuum cleaner based on the relative location [0033].
Takeuchi does not expressly disclose that the tool is a construction tool.  However, Brotto teaches a method of operating a system comprising a vacuum cleaner and a construction tool (see abstract). Brotto’s system employs the vacuum cleaner at a location of the construction tool to remove particles generated by the use of the construction tool [0023].  Brotto also teaches that a signal from a wireless transmitter of the tool is sent by a controller to the vacuum cleaner to activate the vacuum cleaner [0023-0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Takeuchi with a tool that is a construction tool and transmitting a location of the construction tool to the vacuum cleaner to cause the cleaner to relocate to facilitate servicing of the construction tool, as suggested by Brotto.
Regarding Claim 14:  Takeuchi and Brotto teach the elements of Claim 8 as discussed above.  Takeuchi further teaches a position sensor (element 5) to detect and avoid obstacles during movement of the automated vacuum cleaner [0024].

Regarding Claim 16: Takeuchi teaches a tool (element 7) comprising a wireless transmitter [0027] and a location sensor (element 7 is a position indicator means), 
wherein the automated vacuum cleaner is configured to communicate wirelessly with the tool in an area to be cleaned to automatically relocate to facilitate servicing of the area to be cleaned [0039-0044].
Takeuchi does not expressly disclose that the tool is a construction tool comprising a controller, wireless transmitter, a sensor, and configured to control the wireless transmitter to transmit a location of the construction tool to the automated vacuum cleaner to enable relocation of the automated vacuum cleaner based on the location of the vacuum cleaner.  However, Brotto teaches a system comprising a vacuum cleaner and a construction tool (see abstract). Brotto’s system employs the vacuum cleaner at a location of the construction tool to remove particles generated by the use of the construction tool [0023].  Brotto also teaches that a signal from a wireless transmitter of the tool is sent by a controller to the vacuum cleaner to activate the vacuum cleaner [0023-0027].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Takeuchi with a tool that is a construction tool and comprising a wireless transmitter and controller to transmit a location of the construction tool to the vacuum cleaner to cause the cleaner to relocate to facilitate servicing of the construction tool, as suggested by Brotto.
Regarding Claim 17:  Takeuchi and Brotto teach the elements of Claim 16 as discussed above.  Although not expressly disclose by Takeuchi, Brotto further teaches that a vacuum inlet comprises an end portion configured for connection to a dust ejection arrangement on the construction tool (e.g., via a conduit, element 550).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Takeuchi with an end portion configured for connection to the construction tool, as in Brotto, in order to connect the vacuum cleaner directly to the tool to evacuate dust therefrom.

Allowable Subject Matter
Claims 3, 4, 6, 7, 9-13, 15, and18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the reviewed prior art does not anticipate or fairly suggest the features of these claims.  The closest prior art of record is that of Takeuchi and Brotto as set forth above.  However, neither reference teaches the automated vacuum cleaner is configured in the manner required by claims 3-7.  The references do not teach a method of operating the system further comprising the steps set forth in claims 9-13 and 15.  The references do not teach that the construction .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714